—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendant’s motion to dismiss the second cause of action. The allegation that defendant failed to inform plaintiff of the risks associated with the use of the prescribed medications Thorazine and Sinemet could support plaintiff’s right to recover for medical malpractice based on a lack of informed consent (see, Public Health Law § 2805-d [2]; Marchione v State of New York, 194 AD2d 851; Dooley v Skodnek, 138 AD2d 102). (Appeal from Order of Supreme Court, Steuben County, Bradstreet, J.—Dismiss Cause of Action.) Present—Denman, P. J., Green, Balio, Doerr and Boehm, JJ.